In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 98-618V
                                           (Not to be published)


*************************
                                   *
WENDELL LEE COPELAND               *
and KAREN COPELAND, as             *
parents of K.C.C., a minor,        *
                                   *
                      Petitioners, *
                                   *                                      Filed: March 31, 2015
               v.                  *
                                   *                                      Decision on Attorneys’
SECRETARY OF HEALTH AND            *                                      Fees and Costs
HUMAN SERVICES                     *
                                   *
                      Respondent.  *
                                   *
*************************




                              DECISION (ATTORNEY FEES AND COSTS)
        In this case under the National Vaccine Injury Compensation Program,1 I issued a
decision on August 7, 2014. On March 27, 2015, the parties filed a Stipulation Regarding Final
Attorneys’ Fees and Costs in this matter. The parties’ stipulation requests a total payment of
$52,750.00, representing attorneys’ fees and costs for work performed by the law firm of
Clifford J. Shoemaker.
         I find that this petition was brought in good faith and that there existed a reasonable basis
for the claim. Therefore, an award for fees and costs is appropriate, pursuant to 42 U.S.C. §
300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and appropriate.
Accordingly, I hereby award the total $52,750.00 as a lump sum in the form of a check
payable jointly to petitioners and petitioners’ counsel, Clifford J. Shoemaker.




1
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2006).
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.2

IT IS SO ORDERED
                                                                             /s/ George L. Hastings, Jr.
                                                                                 George L. Hastings, Jr.
                                                                                 Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing the
right to seek review.